DETAILED ACTION
An amendment was received and entered on 11/5/2021.
Claims 1-15 remain pending.
Claims 7-11 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/20/2021.
Claims 1-6 and 12-15 are under consideration.
Rejections not reiterated are withdrawn. 
This action is NON-FINAL due to a new ground of rejection not necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 6 is indefinite because it remains unclear if the recited “modification” is required or optional. It is also unclear if the limitation “a phosphorothioate modification to an entire chain” can be met by a single phosphorothioate modification to the chain or if it requires that each internucleoside linkage of the chain must comprise a phosphorothioate.  If the claim is intended to require that the antisense oligonucleotide of claim 1 comprises a modification, then it should be rewritten to make this clear.  For example:
The lipid nanoparticle for antisense oligonucleotides inhibiting bcl-2 according to claim 1, wherein the antisense oligonucleotide 5' UCU CCC AGC GTG CGC CAU 3' (SEQ ID NO: 2) comprises a 2'-O-Me modification to 3 nucleotides at both ends thereof, and each internucleoside phosphodiester linkage comprises a phosphorothioate modification, and wherein each internucleoside phosphodiester linkage of the antisense oligonucleotide 5'-TCT CCC AGC GTG CGC CAT-3' (SEQ ID NO: 1) comprises a phosphorothioate modification.
Claims 12-15 are indefinite because each claim recites five different membrane material components but it is ambiguous as to whether or not each claim requires all five, or whether there is an option to exclude one of them.  For example, claim 12 recites “The lipid nanoparticle for antisense oligonucleotides inhibiting bcl-2 according to claim 2, wherein the membrane material comprises DOTAP, Egg PC, Cholesterol, Tween 80, or TPGS in a molar ratio of 25:45:20:5:5” (emphasis added). So, on the one hand the claim implies that either of Tween 80 or TPGS may be omitted, but on the 

Response to Arguments
Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive. The language of claim 6, as amended does not adequately address the previous rejection for the reasons set forth in the rejection above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 20110223257, of record) in view of Lee et al (20110038941, of record).
Zhao taught lipid nanoparticle compositions comprising a cationic lipid, a neutral phospholipid, cholesterol, and a mixture of different PEG lipids. See paragraphs 206-208. The cationic lipid may be present at from 15-25 mol percent or 30 to 40 mol percent, preferably about 25 mol percent (paragraphs 210 and 211. Cationic lipids may include DOTAP, DOTMA, DDAB, and DODMA (paragraphs 335, 336, 339 and 356). e.g. SEQ ID NO: 4).  SEQ ID NO: 4 is similar, but not identical to instant SEQ ID NO: 1, and each internucleoside linkage is a phosphorothioate linkage. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have arrived at a lipid nanoparticle system coating (encapsulating) an antisense oligonucleotide for targeting Bcl-2 mRNA, where the lipid nanoparticle comprised DOTAP, Egg PC or DSPC, cholesterol and a PEG–lipid such as mPEG2000-DPPE in amounts within the instantly recited molar ratios in the absence of evidence of secondary considerations commensurate in scope with the claims. 
Although Zhao taught that one could use a mixture of PEG lipids, Zhao did not teach a lipid nanoparticle comprising a Tween, and did not specifically teach instant SEQ ID NO: 1.
Lee taught an oligonucleotide-lipid nanoparticle comprising at least one oligonucleotide (paragraph 148) wherein the lipid nanoparticle could comprise one or more of: a) cationic or anionic lipids or surfactants; b) neutral lipids or surfactants; c) cholesterol; and d) PEGylated lipids or surfactants. In certain embodiments, the lipids 
trials calls attention to the need for further development of novel and more efficient
delivery systems (paragraph 221). G3139 is instant SEQ ID NO: 1 and has a phosphorothioate backbone (paragraphs 223 and 226). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the lipid nanoparticle of Zhao through the inclusion of Tween 80 because Zhao taught that combinations of PEG-lipids could be used and because Tween 80 was recognized in the art as a PEG-lipid suitable for use in lipid nanoparticles comprising cationic lipids, neutral lipids, and cholesterol in view of the teaching of Lee. Such a modification would have been no more than the combination of prior art elements according to known methods to yield predictable results, or the simple substitution of one known element (Tween 80) for another (one PEG-lipid in a mixture of PEG-lipids of Zhao) to obtain predictable results.  One would have arrived at the concentrations recited n the instant claims through routine optimization within the ranges set forth by Zhao. It would have been similarly obvious to have used the G3139 
	With regard to claims 12-14 and the use of TPGS as a PEG-lipid, please note that Lee taught that one could use one or more of a group of PEG-lipids including TPGS and Tween-80. Thus it was recognized in the prior art that both Tween 80 and TPGS were suitable for use in lipid nanoparticles for oligonucleotide delivery, and it would have been obvious for one of ordinary skill to have used them in the invention of Zhao at concentrations providing a total PEG-lipid concentration of 10 mol percent, such as 5 mol percent each.  
Thus the invention as a whole was prima facie obvious absent evidence of secondary considerations commensurate in scope with the claims. It is noted that the instant specification asserts that “significantly superior results” were obtained for certain compositions within the scope of the instant claims, however the test performed do not appear to provide comparison to compositions rendered obvious by the cited prior art that are outside the claimed ranges.  For at least that reason, it is not clear that the specification provides evidence of secondary considerations that would overcome the prima facie case of obviousness. 

Response to Arguments
Applicant’s arguments, against the obviousness rejection were persuasive and it was withdrawn.  Applicant correctly pointed out that Zhao SEQ ID NO: 4 differs from 

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635